PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $4,147.61 for personal services she has rendered and for travel expenses she incurred on behalf of the Weston Hospital Revitalization Committee Center which was created to develop a scope and plan for the preservation and redevelopment of the Weston State Hospital. The Committee entered into an agreement with claimant to compensate her for her services and travel expenses, but the documentation for these services was not processed for payment within the appropriate fiscal years; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount claimed, and states that there were sufficient funds in the grant provided in the Legislative Budget Digest from which the compensation for personal services and travel expenses could have been paid.
Accordingly, the Court makes an award to claimant in the amount of $4,147.61.
Award of $4,147.61.